Citation Nr: 1500226	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for facture, left tibia with osteomyelitis, calf atrophy and procedural deformity, in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter is now appropriately before the Atlanta, Georgia RO.

The Board notes that there are two relevant rating decisions for which the Veteran has filed a Notice of Disagreement (NOD).  Pursuant to a January 2007 rating decision, the Veteran filed a timely January 2008 NOD.  The RO did not issue a subsequent Statement of the Case (SOC).  The RO did issue a May 2009 rating decision, for which the Veteran again filed a timely NOD in August 2009.  The RO issued a corresponding SOC, and the Veteran perfected his appeal with a February 2010 Form 9 Substantive Appeal.  Due to the procedural history, the Board finds that the Veteran's appeal extends back to the January 2007 rating decision, and his April 2006 increased rating Claim.

The issue of clear and unmistakable error with respect to the July 1997 rating decision has been raised by the record in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

For the period on appeal, the Veteran's facture, left tibia with osteomyelitis, calf atrophy and procedural deformity manifested with impairment of the tibia and fibula, resulting in malunion with marked ankle disability; but not impairment of the tibia and fibula, resulting in nonunion, with loose motion requiring a brace, and not frequent episodes of osteomyelitis with constitutional symptoms.
CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for facture, left tibia with osteomyelitis, calf atrophy and procedural deformity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5000, 5262 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Prior to the January 2007 rating decision on appeal, a July 2006 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims.  In addition, VA sent an updated February 2009 notice letter to the Veteran.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), these letters included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination was most recently afforded in February 2013.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent February 2013 examination does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of  new VA examinations to reassess the symptoms and severity of his facture, left tibia with osteomyelitis, calf atrophy and procedural deformity.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

The Veteran is currently rated at 30 percent for facture, left tibia with osteomyelitis, calf atrophy and procedural deformity under Diagnostic Code 5262 for impairment of the tibia and fibula, malunion with marked knee or ankle disability.  The RO also considered the Veteran's disability under Diagnostic Code 5000, Osteomyelitis, acute, subacute, or chronic.

Pursuant to Diagnostic Code 5262, a 30 percent evaluation is warranted when there is malunion of the tibia and fibula, with marked knee or ankle disability.  A scheduler maximum 40 percent evaluation is warranted when there is nonunion of the tibia and fibula, with loose motion requiring a brace.

Pursuant to Diagnostic Code 5000, a 30 percent evaluation is warranted for osteomyelitis with definite involucrum or sequestrum, with or without discharging sinus.  A 60 percent evaluation is warranted for frequent episodes of osteomyelitis, with constitutional symptoms.  A 100 percent evaluation is warranted when there is osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.

While the Board has considered other potentially applicable diagnostic codes, the medical evidence of record does not suggest that the Veteran's disability results in arthritis, any impairment of the left knee, limitation of flexion or extension of the left leg, ankylosis of the left ankle, or any other symptoms which may result in an evaluation in excess of 30 percent under other diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5001, 5002, 5256 - 5275.  The Board does note that examinations do reveal that the Veteran's left leg is approximately 1 centimeter shorter than his right leg, however, this would not warrant an evaluation in excess of 30 percent under the applicable diagnostic code.  38 C.F.R. §§ 4.71 Diagnostic Code 5275.

At a November 2006 VA examination, the Veteran reported that he sustained a compound fracture of the left tibia in 1981 when his motorcycle hit a tree.  This resulted in an open sinus which never closed and drained intermittently.  The Veteran reported taking medication whenever he had a flare up of infection.  He rated his pain as increasing, at the time anywhere from between 3 to 7 out of 10.  He reported flareups.  There was some weakness of the left leg, no stiffness, occasional swelling, and daily changing of dressing.  There was no giving way, locking, or abnormal motion.  Flareups were spontaneous, and the Veteran reported taking antibiotics and pain pills for relief.  

The examiner reported no constitutional symptoms of bone disease.  He noted that the Veteran wears corrective lifts in his left shoe.  He did not use any assistive device for ambulation purposes for his left tibia condition.  The examiner noted that the left tibia was shorter than the right tibia.  He noted varus and anterior bowing, an open sinus covered by granulation tissue, slight edema, and redness around the sinus.  There was no abnormal motion and no increased heat.  There was a prominent medial condyle of the first metatarsal head and atrophy of the left calf.  Sensation was normal in the left leg, with the exception of the fracture site.  There was evidence of retraction of the muscles of the left calf when the left dorsiflexion and plantar flexion are performed.  Pain was noted in the left ankle.  There were no varus or valgus angulations of the left calcis in relationship to the long axis of the tibia and fibula.  The examiner diagnosed the Veteran with a healed fracture of the left tibia with chronic osteomyelitis and procedural deformity.

At a March 2009 VA contract examination, the history of the injury was reported as previously described.  The Veteran reported localized pain in the left lower leg 4 times per day lasting for 3 hours.  He reported burning and aching, with a level of pain at 7 out of 10.  He was able to function with the pain after taking medication.  The bone was not currently infected, with the last active infection being 60 days prior to the examination (approximately January 2009).  The Veteran reported limited range of motion of the left ankle and loss of strength of the left leg.  Gait was abnormal.  The left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding movement.  The left ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, or subluxation.  Examination revealed no deformity of the left ankle.  Range of motion of the left ankle was 10 degrees dorsiflexion, with pain at 2 degrees, and 30 degrees plantar flexion, with pain at 10 degrees.  Joint function was limited after repetitive use by pain, fatigue, weakness, lack of endurance, incoordination, and pain.

At an April 2011 VA contract examination, the Veteran reported current symptoms of limited range of motion, pain, and weight loss.  The bone was not currently infected.  The last active infection was reported in August 2010.  The Veteran reported the episodes of infection occurring as often as 9 months.  He reported constitutional symptoms in the past such as weight loss and anemia.  He reported overall functional impairments of limited range of motion, no prolonged standing or walking, pain, weakness, and fatigue.  

Examination revealed abnormal gait, as the Veteran walked with a limp, evidence of abnormal weight bearing, and unusual shoe wear pattern.  The Veteran required a left knee brace and corrective shoes.  The examiner noted that such assistive devices were necessary due to a discrepancy in the length of the Veterans legs.  Examination of the left tibia and fibula showed malunion with knee or ankle disability, including limited range of motion of ankle and pain and tenderness with active movements.  There was angulation/malalignment at 5 degrees in medial direction.  There were no signs of osteomyelitis or constitutional signs of bone disease.  There was left calf atrophy with tenderness.  Examination of the left knee was normal.  The left ankle revealed tenderness, weakness, and guarding.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, subluxation, or deformity.  There was no ankylosis.  Range of motion of the left ankle was 14 degrees dorsiflexion, with pain at 14 degrees, and 30 degrees plantar flexion, with pain at 25 degrees.  Joint function was not limited after repetitive use by pain, fatigue, weakness, lack of endurance, incoordination, and pain.
At a February 2013 VA examination, there was no evidence of osteomyelitis and the wound was looking better.  There was good soft tissue coverage of the bone and it was nontender with slight local erythema.  The examiner noted the Veteran's history of osteomyelitis, and that he has been taking antibiotics over the years which was completed in May 2008.  The examiner noted the Veteran's osteomyelitis as resolved, although he had 5 or more recurring infections after the initial infection in 1981.  There were no current signs or symptoms consistent with osteomyelitis.   The Veteran did not require any assistive devices at the time of examination.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms noted by the examiner.  The examiner stated that the infection of the bone ceased sometime between a 2007 MRI and a 2011 MRI (presumably at the April 2011 VA examination).  An additional May 2012 MRI showed no signs of osteomyelitis.  The examiner states that the exact date of the last infection during this time period would be difficult to discern, but that he last received treatment for osteomyelitis in May 2008.  The examiner noted prior dates of osteomyelitis as April 2009, April 2007, July 2004, June 2004, and medication given in January 2005 for possible future infection.  In May 1992, it was noted that he was treated for chronic osteomyelitis for approximately 5 years from 1981 to 1986.  The only mention of an open sinus was in the Veteran's self-reported history at his November 2006 VA examination.  

Additional treatment records contain similar findings with respect to the Veteran's current disability picture.    

Based on the evidence of record, the Board finds that an evaluation in excess of 30 percent is not warranted.   Objective findings from the Veteran's VA examinations are consistent with a 30 percent evaluation, but no greater.  Examinations throughout the appellate period revealed that the Veteran is suffering  from malunion of the tibia and fibula, causing marked ankle disability.  However, there is no indication of nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a Diagnostic Code 5262.  The Board notes that at the Veteran's April 2011 VA contract examiner indicated that the use of a left knee brace was required.  However, there is no indication that this was required due to nonunion and loose motion.  In addition, the three other VA examinations during this time period specifically deny the use of assistive devices. 

Regarding the Veteran's osteomyelitis, the Board finds that the evidence does not support a finding that the Veteran is suffering from frequent episodes with constitutional symptoms, which would warrant an evaluation in excess of 30 percent.  38 C.F.R. § 4.71a Diagnostic Code 5000.  The record suggests that while the Veteran has had multiple infections, his last was in August 2010, over four years ago.  In addition, at the Veteran's most recent examination, the examiner noted that the wound was improving.  While the Board notes that the Veteran has had multiple infections over the years, the preponderance of the evidence during the appellate period supports a finding that the Veteran has not suffered from frequent episodes of osteomyelitis with constitutional symptoms.  Furthermore, there is no evidence that the Veteran has suffered from osteomyelitis in his pelvis, vertebrae, or extending into his major joints, or with multiple localization or with a long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.

To the degree that the Veteran's disability has impacted his range of motion under any potentially applicable diagnostic code, the Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  However, the Veteran's limitation of motion did not closely approximate the criteria for a higher rating during this period under an alternative diagnostic code.  As the Board previously mentioned, it has considered other potentially applicable diagnostic codes, including those pertaining to limitation of motion.

Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In conclusion, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's facture, left tibia with osteomyelitis, calf atrophy and procedural deformity.  The evidence does not support a finding that there is nonunion of the tibia and fibula with loose motion requiring a brace, frequent episodes of osteomyelitis with constitutional symptoms, limitation of motion consistent with a higher rating, or shortening of the left lower extremity consistent with a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5000, 5262, 5256 - 5275.

III.  Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both his facture, left tibia with osteomyelitis, calf atrophy and procedural deformity.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for either disability that the available schedular evaluations for the service-connected facture, left tibia with osteomyelitis, calf atrophy and procedural deformity are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left tibia disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of infection, impairment of the tibia and fibula, and limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate.    

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
 


ORDER

Entitlement to an increased rating for facture, left tibia with osteomyelitis, calf atrophy and procedural deformity, in excess of 30 percent is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


